                                                                                           FILED
                                                                                  2020 Jan-15 PM 02:37
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION

TIMOTHY J. RICHARDS,                       )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 6:19-cv-01096-ACA-JHE
                                           )
WARDEN GUY NOE, et al.,                    )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION
      The magistrate judge entered a report on January 2, 2020, recommending that

the court dismiss without prejudice this petition for writ of habeas corpus to allow

Petitioner Timothy J. Richards an opportunity to petition the Eleventh Circuit Court

of Appeals for authorization to file a successive petition in this court. (Doc. 18).

The magistrate judge also recommended that the court deny Mr. Richards’ remaining

motions (docs. 11, 14, 15, 16). (Id.). Mr. Richards filed objections to the report and

recommendation. (Doc. 19).

      In his objections, Mr. Richards insists that the prior approval requirement for

second or successive petitions set out in 28 U.S.C. § 2244(b) does not apply to him

because he “is not attacking his previous conviction or sentence.” (Doc. 19 at 2).

The court overrules the objection because the petition and the first motion to amend

show that Mr. Richards is in the custody of the State of Alabama for a 2000
conviction and that he is attempting to challenge that conviction by claiming the

1901 Alabama Constitution offends federal constitutional principles. (Docs. 1, 11).

      To the extent Mr. Richards objects to the magistrate judge’s recommendation

that his remaining motions (docs. 14–16) be denied, the court overrules the

objections. In those motions, Mr. Richards again challenges the validity of the 1901

Alabama Constitution in connection with a pending state criminal charge wholly

unrelated to his 2000 conviction. The magistrate judge correctly explained that Mr.

Richards cannot raise new claims unrelated to the claims in his original petition after

Respondents have filed an answer, nor can he utilize the proposed claims to bypass

§ 2244(b)(3)(A) as to his 2000 conviction. In addition, the court must abstain from

addressing Mr. Richards’ challenges to Alabama’s 1901 Constitution in relation to

his current criminal proceeding because he may raise the claims before the state

courts in that proceeding.    See Tokyo Gwinnett, LLC v. Gwinnett Cnty, Ga., 940

F.3d 1254, 1267 (11th Cir. 2019) (“The Younger [v. Harris, 401 U.S. 37

(1971),] doctrine requires a federal court to abstain where a plaintiff’s federal claims

could be adjudicated in a pending state judicial proceeding.”) (quotation marks

omitted).

      After careful consideration of the record in this case, including the magistrate

judge’s report and Mr. Richards’ objections, the court ADOPTS the report of the

magistrate judge and ACCEPTS his recommendations.
      The court WILL DISMISS without prejudice the petition for writ of habeas

corpus to allow Mr. Richards an opportunity to petition the Eleventh Circuit Court

of Appeals for authorization to file a successive petition in this court. The court

WILL DENY Mr. Richards’ remaining motions. (Docs. 11, 14, 15, 16).

      Finally, the court will not issue a certificate of appealability. The court may

issue a certificate of appealability “only if the applicant has a made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make

such a showing, a “petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong,”

Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

U.S. 322, 336 (2003) (internal quotations omitted). Mr. Richards’ claims do not

satisfy either standard.

      The court will enter a separate final order.
      DONE and ORDERED this January 15, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE
